PER CURIAM.
Our interpretation of Section 440.02(2), Florida Statutes, (1975), leads us to the conclusion that an otherwise exempt employer may waive his exemption and bring himself within the protection of the Act by obtaining workmen’s compensation insurance coverage specifically securing the benefits of the chapter. Allen v. Estate of Carman, 281 So.2d 317 (Fla.1973); Strickland v. A1 Landers Dump Trucks, Inc., 170 So.2d 445 (Fla.1964). The remaining issues we find to be without merit. The order of the deputy commissioner is accordingly affirmed.
ERVIN, SHIVERS and SHAW, JJ., concur.